Citation Nr: 1215057	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island




THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969 and in the United States Army National Guard prior thereto.

This claim initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the RO.  

The Board remanded this claim to the RO for additional action in March 2007 and April 2010.  

For the following reasons, the claim for increase is being REMANDED to the RO via the Appeals Management Center in Washington, D.C.  



REMAND

Prior to adjudicating this claim, further development is needed.  See 38 C.F.R. § 19.9 (2011).

In April 2010, the Board remanded the case to the RO for additional action, to include affording the Veteran a VA examination by an examiner who was to discuss whether the service-connected disabilities precluded the Veteran securing and following substantially gainful employment given his education and work experience.  

Prior thereto, however, the RO was to resolve the newly raised claims of service connection for peripheral neuropathy and an increased rating for the service-connected diabetes mellitus.  The timing of this request was intentional because, without knowing the service-connected disabilities and assigned ratings, a medical professional could not provide a fully informed opinion as to the TDIU rating.

On remand, the RO afforded the Veteran the examination, as instructed, but it did so prior to deciding the other claims.  Therefore, when the VA examiner offered an opinion as to whether the Veteran's service-connected disabilities impaired his ability to work, he considered only two service-connected disabilities: the anxiety disorder, then rated as 30 percent disabling, and diabetes mellitus, then rated as 20 percent disabling.  

Subsequently, in a rating decision in January 2012 (available at Virtual VA), the RO increased the evaluation assigned the service-connected anxiety disorder to 50 percent and granted service connection and assigned a separate 10 percent rating for peripheral neuropathy in the left lower extremity, but failed to decide the claim for an increased evaluation for the service-connected diabetes mellitus itself.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, in this case, the opinion as to whether the Veteran has been rendered unemployable by his service-connected disabilities is not adequate.  A more comprehensive opinion, one contemplating all service-connected disabilities, is needed on remand.  

As the representative also points out in his Post-Remand Brief dated in April 2012, the medical evidence of record tends to shown that the diabetes mellitus is worsening, causing additional complications.  

This evidence indicates that the Veteran has peripheral neuropathy affects both sides of his body and has become more severe and nephropathy and vision difficulties that might be linked to the service-connected diabetes mellitus.  

Thus, the RO must first decide the claim of service connection for peripheral neuropathy in other than the left lower extremity and identify the manifestations that are secondary to that disease process.  

The RO then must decide whether an increased evaluation is warranted for the service-connected diabetes mellitus, including whether separate compensable evaluations are assignable for any related  nephropathy or vision difficulties.  

According, These remaining matters are REMANDED to the RO for the following action:

1.  The RO should readjudicate the claim for increase in terms of the claimed peripheral neuropathy involving other extremities apart from the already service-connected peripheral neuropathy of the left lower extremity, an evaluation higher than 20 percent for the service-connected diabetes mellitus, and separate evaluations on the basis of nephropathy and vision difficulties claimed as due to service-connected diabetes mellitus.

2.  After completing all indicated action, the RO then should take the necessary steps to return the case to the same VA examiner who performed the earlier examination (or a suitable substitute) in order to obtain an addendum opinion that answers the following question with a supporting rationale and specific references to the clinical evidence of record: 

Is the Veteran shown at least as likely as not to be prevented from securing and following substantially gainful employment consistent with his educational and occupational background by the service-connected disabilities as currently rated for compensation purposes?  

3.  The RO should review the addendum report to ensure that it answers the question posed and is based on the RO's consideration of all of the previously noted raised claims.  

4.  If the report is favorable to the Veteran, but the combined evaluation assigned his service-connected disabilities does not exceed more than 70 percent, the RO should refer the claim for TDIU rating to the Director, Compensation and Pension Service, for consideration under 38 C.F.R. § 4.16(b).

5.  Then, after completing all indicated development, the RO should readjudicate the claim for a TDIU rating based on all of the evidence of record, including any maintained on Virtual VA.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case, and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Board intimates no opinion as to the ultimate disposition in this case, but notes that the Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


